UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LADY JACQUELINE LOCOTIN, a/k/a Lady Jacqueline Asante, a/k/a
Jacqueline Locotin, a/k/a Jacqueline Lady Locotin, a/k/a
Jacqueline Asante, a/k/a Jacqueline Lady Asante Locotin,
a/k/a Elizabeth Akoye Kocou, a/k/a Angela Folson, a/k/a
Joyce Amene Obese,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00397-LMB-1)


Submitted:   September 25, 2012           Decided:   October 3, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, II, THE IWEANOGES’ FIRM, P.C., Washington,
D.C., for Appellant. Neil H. MacBride, United States Attorney,
Ronald L. Walutes, Jr., Michael J. Frank, Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal jury convicted Lady Jacqueline Locotin of

unlawful procurement of citizenship, immigration document fraud,

and misuse of a social security number, and the district court

imposed     an   eighteen-month            sentence.             Locotin      now       appeals,

challenging       the        sufficiency         of        the        evidence         and     the

reasonableness of her sentence.                Finding no error, we affirm.

            Locotin      first        argues       that      there       is       insufficient

evidence    to   support       her    convictions.               We    review      a   district

court’s    decision      to    deny    a    Fed.      R.    Crim.      P.    29    motion      for

acquittal de novo.            United States v. Hickman, 626 F.3d 756, 762

(4th Cir. 2010).         In evaluating sufficiency claims, we consider

whether     there       is     substantial            evidence          to    support          the

convictions.        United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc).                Substantial evidence is that which a

reasonable fact finder could accept as adequate and sufficient

to support the finding of guilt beyond a reasonable doubt.                                     Id.

A defendant bringing a sufficiency claim bears a “heavy burden,”

which is met only in “the rare case where the prosecution’s

failure is clear.”            United States v. Ashley, 606 F.3d 135, 138

(4th   Cir.      2010)       (citations        and     internal          quotation           marks

omitted).

            In order to prove each of the charges against Locotin,

the Government needed to show that she acted knowingly.                                         To

                                             2
prove her guilty knowledge, the Government presented evidence of

Locotin’s       numerous          misrepresentations              and     omissions        in

applications for citizenship, a passport, and a social security

number.     We conclude that the evidence is sufficient to uphold

the   verdict        and   therefore     that     the    district         court    properly

denied Locotin’s Rule 29 motion.

            Locotin        next      challenges    the        reasonableness       of     her

sentence.       This court reviews a sentence applying an abuse of

discretion standard.              Gall v. United States, 552 U.S. 38, 46

(2007).        The    court    first    reviews     for       significant        procedural

errors, including whether the district court failed to consider

the § 3553(a) factors.                Gall, 552 U.S. at 46.                If the court

finds   a   sentence        procedurally        reasonable,         it    then    considers

substantive          reasonableness,       applying           a     totality       of     the

circumstances test.            Id.    Finally, where, as here, the sentence

is    within     the       Guidelines     range,        the       court    may    apply     a

presumption of reasonableness.             Id.

            Locotin presents no evidence to rebut the presumption

of reasonableness.            Her claim that the district court improperly

applied the § 3553(a) factors is contradicted by the record, her

disparity claim is unsubstantiated, and her claim of entitlement

to a downward departure is unreviewable.                          See United States v.

Carr, 271 F.3d 172, 176 (4th Cir. 2001).                          We therefore conclude



                                            3
that the district court did not abuse its discretion in imposing

Locotin’s sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4